35 So. 3d 72 (2010)
Terrance A. LAKE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0129.
District Court of Appeal of Florida, First District.
May 7, 2010.
Terrance A. Lake, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner is hereby granted a belated appeal of the May 20, 2008, order which denied a motion for postconviction relief in Duval County Circuit Court case number 16-2004-CF-10654-AXXX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
HAWKES, C.J., VAN NORTWICK and MARSTILLER, JJ., concur.